NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN CLINT DRAPER,                              No.    17-15042

                Plaintiff-Appellant,            D.C. No. 2:16-cv-01956-JAM-KJN

 v.
                                                MEMORANDUM*
J. LEWIS, Deputy Director; CALIFORNIA
CORRECTIONAL HEALTH CARE
SERVICES,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      California state prisoner John Clint Draper appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional claims related to a potential data breach. We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo a district court’s dismissal under 28 U.S.C.

§ 1915A, Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012), and we affirm.

      The district court properly dismissed Draper’s action for lack of subject

matter jurisdiction because Draper failed to establish an injury in fact as required

for Article III standing. See Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.

(TOC) Inc., 528 U.S. 167, 180-81 (2000) (outlining elements of Article III

standing, and explaining that the alleged injury must be “actual or imminent, not

conjectural or hypothetical” to establish Article III standing).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Draper’s request for appointment of counsel, set forth in his opening brief, is

denied.

      AFFIRMED.




                                           2                                   17-15042